Case: 1:18-cr-00109-TSB Doc #: 115 Filed: 10/01/19 Page: 1 of 1 PAGEID #: 618

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, Case No. 1:18-cr-109
VS. : Judge Timothy S. Black
SETH NEZAT (12), |
Defendant.

ORDER REGARDING ISSUANCE OF BENCH WARRANT

The Court, having been informed of Defendant Seth Nezat’s repeated violations
while on bond, set this case for a bond violation hearing on October 1, 2019 and
summoned Defendant to appear and show cause as to why his bond should not be
revoked. (Docs. 109, 110, 112).

On October 1, 2019, the Court was notified by the Pretrial Officers in the Southern
District of Florida and the Southern District of Ohio that, from the date of issuance of the
summons to the date of the bond violation hearing, Defendant has continued to violate
the conditions of his bond. (Doc. 109). Moreover, on October 1, 2019, Defendant failed
to appear before this Court for the bond violation hearing, as required. Accordingly, the
Court issued a bench warrant for Defendant’s arrest. The Court directs the U.S. Marshals
to bring Defendant before this Court without delay.

IT IS SO ORDERED.

Date: 10/1/2019 Timofnws ad Ebook

Timothy S. Black,
United States District Judge
